 

Exhibit 10.1

 

 

 

 

 

 

Humanigen, Inc.

 

2020 Omnibus Incentive Compensation Plan

 

 

 

 

 

 

   

 

 

Contents

 

Article 1. Establishment, Objectives, Duration and Effect on Prior Awards 1
Article 2. Definitions 1 Article 3. Administration 5 Article 4. Shares Subject
to the Plan and Maximum Awards and Substituted Awards 6 Article 5. Eligibility
and Participation 8 Article 6. Stock Options 8 Article 7. Stock Appreciation
Rights 10 Article 8. Restricted Stock/Stock Awards 11 Article 9. Restricted
Stock Units, Performance Units, Performance Shares, and Cash-Based Awards 12
Article 10. Beneficiary Designation 13 Article 11. Deferrals 14 Article 12.
Rights of Participants 14 Article 13. Termination of
Employment/Directorship/Consulting Relationship 14 Article 14. Change in Control
15 Article 15. Amendment, Modification, Termination and Tax Compliance. 17
Article 16. Withholding 18 Article 17. Successors 18 Article 18. General
Provisions 19

 

 i





 

 

 

Article 1. Establishment, Objectives, Duration and Effect on Prior Awards

 

1.1       Establishment of the Plan. Humanigen, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), hereby adopts the Company’s 2020
Omnibus Incentive Compensation Plan (hereinafter referred to as the “Plan”), as
set forth in this document. The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Stock Awards, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards and Substitute Awards. The Plan shall become effective
following communication to the Company’s stockholders of the approval of the
Plan in accordance with applicable provisions of Delaware law and the Exchange
Act (the “Effective Date”), and shall remain in effect as provided in Section
1.3 hereof.

 

1.2       Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through annual and long-term incentives
that are consistent with the Company’s goals and that link the personal
interests of Participants to those of the Company’s stockholders, to provide
Participants with an incentive for excellence in individual performance, and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company and its Affiliates in their ability to motivate,
attract, and retain the services of Participants who make significant
contributions to the Company’s success and to allow Participants to share in
that success.

 

1.3       Duration of the Plan. The Plan shall commence on the Effective Date
and shall remain in effect, subject to the right of the Committee to amend or
terminate the Plan at any time pursuant to Article 15 hereof, until all Shares
subject to it shall have been purchased or acquired according to the Plan’s
provisions. However, in no event may an Award be granted under the Plan on or
after the tenth (10th) anniversary of the Effective Date.

 

1.4       Prior Awards. As of the Effective Date no further Awards shall be made
under the terms of the Company’s 2012 Equity Plan, as amended (the “Predecessor
Plan”) that were in effect prior to the Effective Date. Awards granted before
the Effective Date shall be governed by the terms of the Predecessor Plan.

 

Article 2. Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

 

2.1       “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.

 

2.2       “Award” means, individually or collectively, a grant under this Plan
of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Stock Awards, Restricted Stock Units, Performance
Shares, Performance Units, Cash-Based Awards, or Substitute Awards.

 

2.3       “Award Agreement” means a written or electronic agreement entered into
by the Company and each Participant setting forth the terms and provisions
applicable to Awards granted under this Plan.

 

2.4       “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

2.5       “Black Horse Entity” means Black Horse Capital Management LLC, and its
Affiliates.

 

  





 

 

 

2.6       “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

2.7       “Cash-Based Award” means an Award granted to a Participant whose value
is denominated in cash as described in Article 9 hereof.

 

2.8       “Change in Control” means the first to occur of the following:

 

(a)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), other than a
Black Horse Entity, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
affiliates, or (D) any acquisition pursuant to a transaction that complies with
(c)(i), (c)(ii) and (c)(iii) below;

 

(b)       individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(c)       consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination), other than a Black Horse Entity, beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation or entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation or entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

 2





 

 

 

(d)       approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

Notwithstanding the foregoing, with respect to a Section 409A Award, the
Committee may specify that the definition of Change in Control must also
constitute an event that is a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A.

 

2.9       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.10       “Committee” means the Board, or any committee appointed by the Board,
to administer Awards to Participants, as specified in Article 3 hereof.

 

2.11       “Company” means Humanigen, Inc., a Delaware corporation and any
successor thereto as provided in Article 17 hereof.

 

2.12       “Consultant” means a consultant or adviser who provides bona fide
services to the Company, a Subsidiary or an Affiliate as an independent
contractor and who qualifies as a consultant or advisor under Instruction
A.1.(a)(1) of Form S-8 under the Securities Act.

 

2.13       “Director” means any individual who is a member of the Board of
Directors of the Company; provided, however, that any Director who is employed
by the Company shall be considered an Employee under the Plan.

 

2.14       “Disability” shall have the meaning ascribed to such term in the
Award Agreement. If no such definition is provided in the Award Agreement,
“Disability” shall mean a medically determinable physical or mental impairment
which can be expected to result in death or has lasted or can be expected to
last for a continuous period of not less than six months if such disabling
condition renders the person unable to perform the material and substantial
duties of his or her occupation. With respect to Section 409A Awards that become
payable upon a disability, such disability must also qualify as a disability
within the meaning of Treasury Regulation 1.409A-3(i)(4).

 

2.15       “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

 

2.16       “Employee” means any employee of the Company or its Subsidiaries or
Affiliates.

 

2.17       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

 

2.18       “Fair Market Value” as of any date and in respect of any Share means
the then most recent closing price of a Share reflected in the consolidated
trading tables of the Wall Street Journal or any other publication selected by
the Board or a Committee, provided that, if Shares shall not have been traded on
the OTCQB Venture Market or a national securities exchange for more than 10 days
immediately preceding such date or if deemed appropriate by the Committee for
any other reason, the fair market value of Shares shall be as determined by the
Committee in such other manner as it may deem appropriate, provided that such
valuation is consistent with the requirements of Section 409A. In no event shall
the fair market value of any Share be less than its par value.

 

 3





 

 

 

2.19       “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7 hereof.

 

2.20       “Incentive Stock Option” or “ISO” means an option to purchase Shares
granted under Article 6 hereof and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422. To the
extent that an option is granted that is intended to meet the requirements of
Code Section 422, but fails to meet such requirements, the option will be
treated as a NQSO.

 

2.21       “Insider” shall mean an individual who is, on the relevant date, an
executive officer, director or ten percent (10%) beneficial owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act.

 

2.22       “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 hereof and that is not intended to be treated as
an Incentive Stock Option, or that otherwise does not meet such requirements.

 

2.23       “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6 hereof.

 

2.24       “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.25       “Participant” means an Employee, a Director or a Consultant who has
been selected to receive an Award or who has outstanding an Award granted under
the Plan.

 

2.26       “Performance Share” means an Award granted to a Participant whose
value is denominated in Shares and is earned by satisfaction of specified
performance goals and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.

 

2.27       “Performance Unit” means an Award granted to a Participant whose
value is specified by the Committee and is earned by satisfaction of specified
performance goals and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.

 

2.28       “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is not permitted (e.g., based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, pursuant to the Restricted Stock Award
Agreement, as provided in Article 8 hereof.

 

2.29       “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

 

2.30       “Restricted Stock” means an Award granted to a Participant pursuant
to Article 8 hereof.

 

2.31       “Restricted Stock Units” means an Award granted to a Participant
whose value is denominated in Shares and is earned by satisfaction of specified
service requirements and such other terms and conditions that the Committee may
specify, as described in Article 9 hereof.

 

2.32       “Retirement” means a termination of employment after attaining age 55
and completing 5 years of service or such other definition set forth in an Award
Agreement.

 

 4





 

 

 

2.33       “Section 409A” means Code Section 409A and the regulations and other
guidance issued thereunder.

 

2.34       “Section 409A Award” means an Award that is subject to the
requirements of Section 409A.

 

2.35       “Securities Act” means the Securities Act of 1933, as amended from
time to time, or any successor act thereto.

 

2.36       “Shares” means the Company’s common stock, par value $0.001 per
share.

 

2.37       “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with a related Option, designated as an SAR, pursuant to the terms
of Article 7 hereof.

 

2.38       “Stock Award” means an Award of Shares granted to a Participant
pursuant to Section 8.7 hereof.

 

2.39       “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding equity or equity-based awards previously granted
by a company or other entity (i) all or a portion of the assets or equity of
which is acquired by the Company or a Subsidiary, or (ii) with which the Company
or a Subsidiary merges or otherwise combines.

 

2.40       “Subsidiary” means any corporation, partnership, joint venture, or
other entity in which the Company directly or indirectly has a majority voting
interest.

 

2.41       “Tandem SAR” means an SAR that is granted in connection with a
related Option pursuant to Article 7 hereof, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).

 

Article 3. Administration

 

3.1       General. Subject to the terms and conditions of the Plan, the Plan
shall be administered by the Committee. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors. The Committee shall have the authority to delegate administrative
duties to officers of the Company.

 

3.2       Authority of the Committee. Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein (including, with respect to Section 409A Awards, the
requirements of Section 409A), the Committee shall have full power to select
Employees, Directors and Consultants who shall participate in the Plan;
determine the sizes and types of Awards; determine the terms and conditions,
including vesting criteria, of Awards in a manner consistent with the Plan;
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and amend the terms and conditions of any outstanding Award as
provided in the Plan. Further, the Committee shall make all other determinations
that it deems necessary or advisable for the administration of the Plan. As
permitted by law and the terms of the Plan, the Committee may delegate its
authority herein. No member of the Committee shall be liable for any action
taken or decision made in good faith relating to the Plan or any Award granted
hereunder.

 

 5





 

 

 

3.3       Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive, and binding on all
persons, including the Company, its stockholders, Directors, Employees,
Participants, and their estates and beneficiaries, unless changed by the Board.

 

Article 4. Shares Subject to the Plan and Maximum Awards and Substituted Awards

 

4.1       Number of Shares Available for Grants; Share Counting and Reacquired
Shares. The number of Shares reserved for issuance to Participants shall be 7
million (7,000,000). Shares issued under the Plan may be authorized but unissued
shares or treasury shares. The number of Shares reserved for issuance to
Participants under the Plan is subject to adjustment as provided in Section 4.2
hereof.

 

For purposes of counting the number of Shares available for Awards under the
Plan, the full number of shares of the Company’s common stock covered by
Freestanding SARs shall be counted against the number of Shares available for
Awards (i.e., not the net Shares issued in satisfaction of a Freestanding SAR
Award); provided, however, that Freestanding SARs that may be settled in cash
only shall not be so counted. Additionally, if an Option may be settled by
issuing net Shares (i.e., withholding a number of Shares equal to the exercise
price), the full number of shares of the Company’s common stock covered by the
Option shall be counted against the number of Shares available for Awards, not
the net Shares issued in satisfaction of an Option. If any Award (a) expires or
is terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part, or (b) results in any Shares not being issued
(including as a result of any Award that was permitted to be settled either in
cash or in stock actually being settled in cash), the unissued Shares covered by
such Award shall again be available for the grant of Awards; provided, however,
in the case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code. The following Shares shall not be added back to the
number of Shares available for the future grant of Awards: (i) shares of the
Company’s common stock tendered to the Company by a Participant to (A) purchase
shares of the Company’s common stock upon the exercise of an Award, or (B)
satisfy tax withholding obligations (including shares retained from the Award
creating the tax obligation); (ii) shares of the Company’s common stock that
were subject to a stock-settled SAR granted under the Plan that were not issued
upon the exercise of such SAR, and (iii) shares of the Company’s common stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award. Subject to the foregoing, the Committee shall determine
the appropriate methodology for calculating the number of Shares issued pursuant
to the Plan.

 

The maximum number of Shares which may be issued under Incentive Stock Options
granted under the Plan is 7 million (7,000,000).

 

4.2       Adjustments in Authorized Shares. In the event of material changes in
the outstanding number of Shares or in the capital structure of the Company by
reason of a stock split, stock or extraordinary dividend, a reverse stock split,
or an extraordinary corporate transaction, such as any recapitalization, merger,
consolidation, combination, exchange of shares or the like, separation,
including a spin-off, or other distribution of stock or property of the Company,
any reorganization (whether or not such reorganization comes within the
definition of such term in Code Section 368) or any partial or complete
liquidation of the Company, the Committee shall make an appropriate adjustment
in the number and class of Shares that may be delivered under Section 4.1, and
in the number, class of and/or price of Shares subject to outstanding Awards
granted under the Plan, as may be determined to be equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights.

 

4.3       Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.

 

 6





 

 

 

4.4       Limit on Compensation Paid to Directors. The total compensation paid
to a single Director in any calendar year, including the cash compensation and
the cash value of all equity Awards granted to the Director in such calendar
year, shall not exceed $750,000. Such annual limit shall be measured based on
the value of an Award as of the date the Award is granted (not the date of
payment). Accordingly, the annual limit shall not include the value of an Award
in the calendar year when it is paid or vests if such year is different from the
year the Award is granted. For purposes of this Section 4.4, Director
compensation in any calendar year shall include amounts or grants that would
have been paid or made, as applicable, to the Director in the calendar year
absent the Director’s election to defer such compensation to a subsequent year.

 

4.5       Substitute Awards.

 

(a)       Notwithstanding any terms or conditions of the Plan to the contrary,
Substitute Awards may have substantially the same terms and conditions,
including without limitation provisions relating to vesting, exercise periods,
expiration, payment, forfeiture, and the consequences of termination of service,
as the awards that they replace, as determined by the Committee in its sole
discretion.

 

(b)       The recipient or holder of a Substitute Award shall be an eligible
Participant hereunder even if not an Employee, Director or Consultant with
respect to the Company or an Affiliate.

 

(c)       In the case of a Substitute Award, the date of grant may be treated as
the effective date of the grant of such Award under the original plan under
which the award was authorized.

 

(d)       The per share exercise price of an Option that is a Substitute Award
may be less than 100% of the Fair Market Value of a Share on the date of grant,
provided that such substitution or adjustment complies with applicable laws and
regulations, including the listing requirements of the OTCQB Venture Market or
any national securities exchange on which the Company’s common stock may then be
listed or quoted and Section 409A or Section 424 of the Code, as applicable. The
per share exercise price of a Freestanding SAR that is a Substitute Award may be
less than 100% of the Fair Market Value of a Share on the date of grant,
provided that such substitution or adjustment complies with applicable laws and
regulations, including the listing requirements of the OTCQB Venture Market or
any national securities exchange on which the Company’s common stock may then be
listed or quoted and Section 409A, as applicable.

 

(e)       Anything to the contrary in this Plan notwithstanding, any Shares
underlying Substitute Awards shall not be counted against the limits set forth
in Section 4.1. Anything to the contrary in this Plan notwithstanding, any
Shares underlying Substitute Awards shall not be counted against the number of
Shares authorized for issuance or the maximum number of Shares which may be
issued under Incentive Stock Options, and the lapse, expiration, termination,
forfeiture or cancellation of any Substitute Award without the issuance of
Shares or payment of cash thereunder shall not result in an increase the number
of Shares available for issuance under the Plan.

 

 7





 

 

 

Article 5. Eligibility and Participation

 

5.1       Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors and Consultants.

 

5.2       Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award.

 

5.3       Newly Eligible Participants. The Committee shall be entitled to make
such rules, regulations, determinations and awards as it deems appropriate in
respect of any Participant who becomes eligible to participate in the Plan after
the commencement of an award or incentive period.

 

5.4       Leaves of Absence. The Committee shall be entitled to make such rules,
regulations, and determinations as it deems appropriate under the Plan in
respect of any leave of absence taken by the recipient of any award. Without
limiting the generality of the foregoing, the Committee shall be entitled to
determine: (a) whether or not any such leave of absence shall constitute a
termination of employment within the meaning of the Plan; and (b) the impact, if
any, of such leave of absence on awards under the Plan theretofore made to any
recipient who takes such leave of absence. Notwithstanding the foregoing, with
respect to any Section 409A Award, all leaves of absences and determinations of
terminations of employment must be construed and interpreted consistent with the
requirements of Section 409A and the definition of “separation from service”
thereunder.

 

Article 6. Stock Options

 

6.1       Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.
Notwithstanding the foregoing, Incentive Stock Options may only be granted to
Employees of Humanigen, Inc. or its Affiliates or Subsidiaries; provided that
the Affiliate or Subsidiary is a type of entity whose employees can receive such
options under Code Sections 422 and 424.

 

6.2       Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.

 

6.3       Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee; provided, however, the per-share
exercise price shall not be less than 100 percent of the Fair Market Value of
the Shares on the date the Option is granted. With respect to a Participant who
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of the stock of the Company or any Subsidiary, the Option Price
of Shares subject to an ISO shall be at least 110% of the Fair Market Value of
such Shares on the ISO’s grant date.

 

6.4       Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided
that the Option must expire on or before the date that is the tenth anniversary
of the date of grant. Notwithstanding the foregoing, with respect to ISOs, in
the case of a Participant who owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of the stock of the Company or any
Subsidiary, no such ISO shall be exercisable later than the fifth anniversary of
the grant date.

 

 8





 

 

 

6.5       Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

 

6.6       Payment. Options granted under this Article 6 shall be exercised by
the delivery of a written or electronic notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

 

The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash or its equivalent; or (b) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option Price; or (c) by a combination of (a) and (b); or (d)
any other method approved by the Committee in its sole discretion. The tendering
of previously acquired shares may be done through attestation. No fractional
shares may be tendered or accepted in payment of the Option Price.

 

Cashless exercises are permitted pursuant to Federal Reserve Board’s Regulation
T, subject to applicable securities law restrictions, or by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of notification of exercise and full payment, the Company shall deliver
to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the
Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7       Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, or under any blue sky or state securities laws applicable
to such Shares.

 

6.8       Nontransferability of Options.

 

(a)       Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

 

(b)       Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution; provided however, that
no NQSO shall be transferable for value or consideration. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant or such Participant’s legal representative.

 

(c)       Domestic Relations Orders. Notwithstanding paragraphs (a) and (b)
above in this Section 6.8, subject to the approval of the Committee, an Option
may be transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulation Section 1.421-1(b)(2). If an Option is an ISO,
such Option may be deemed to be a NQSO as a result of such transfer.

 

 9





 

 

 

6.9       Restriction on Cash Buyouts of Underwater Options. The Company may not
purchase, cancel or buy out an underwater Option in exchange for cash without
first obtaining Shareholder approval.

 

6.10       Dividends on Unvested Shares. Any dividends with respect to the
Shares issued in connection with the exercise of an Option shall not be paid to
the Participant until the Shares to which the dividends relate vest. If any
Shares are forfeited, the Participant shall have no right to the dividends
related to the forfeited Shares.

 

6.11       $100,000 Limitation on ISOs. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of the Shares with respect to
which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and any Affiliates) exceeds
$100,000 (or such other limit established in the Code) or otherwise does not
comply with the rules governing ISOs, the Options or portions thereof that
exceed such limit (according to the order in which they were granted) or
otherwise do not comply with such rules will be treated as NQSOs,
notwithstanding any contrary provision of the applicable Award Agreement.

 

Article 7. Stock Appreciation Rights

 

7.1       Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.

 

Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.

 

The grant price of a Freestanding SAR shall not be less than the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
shall equal the Option Price of the related Option.

 

7.2       SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

 

7.3       Term of SARs. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that the SAR must
expire on or before the date that is the tenth anniversary of the date of grant.

 

7.4       Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

 

7.5       Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

7.6       Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

 10





 

 

 

(a)       The excess of the Fair Market Value of a Share on the date of exercise
over the grant price; by

 

(b)       The number of Shares with respect to which the SAR is exercised.

 

In the sole discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee. The Committee’s determination regarding
the form of SAR payout shall be set forth in the Award Agreement pertaining to
the grant of the SAR.

 

7.7       Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant or such Participant’s legal representative. Notwithstanding
the foregoing, unless otherwise provided in a Participant’s Award Agreement,
subject to the approval of the Committee, a SAR may be transferred pursuant to
the terms of a domestic relations order, official marital settlement agreement
or other divorce or separation instrument as permitted by applicable law.

 

7.8       Restriction on Cash Buyouts of Underwater SARs. The Company may not
purchase, cancel or buy out an underwater SAR in exchange for cash without first
obtaining Shareholder approval.

 

7.9       Dividends on Unvested Shares. Any dividends with respect to the Shares
issued in connection with the exercise of a SAR shall not be paid to the
Participant until the Shares to which the dividends relate vest. If any Shares
are forfeited, the Participant shall have no right to the dividends related to
the forfeited Shares.

 

Article 8. Restricted Stock/Stock Awards

 

8.1       Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts, as the Committee shall
determine.

 

8.2       Restricted Stock Agreement. Each Restricted Stock grant shall be
evidenced by a Restricted Stock Award Agreement that shall specify the Period(s)
of Restriction, the number of Shares of Restricted Stock granted, and such other
provisions as the Committee shall determine.

 

8.3       Transferability. Unless otherwise specified by the Committee in its
sole discretion and set forth in the Restricted Stock Award Agreement, the
Shares of Restricted Stock granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction established by the Committee and specified in the
Restricted Stock Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock Award Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant or such Participant’s legal
representative. Notwithstanding the foregoing, unless otherwise provided in a
Participant’s Award Agreement, subject to the approval of the Committee, the
Shares of Restricted Stock granted herein may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by applicable law.

 

 11





 

 

 

8.4       Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, time-based restrictions, and/or restrictions under applicable federal or
state securities laws.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied.

 

Except as otherwise provided in the Award Agreement, Shares of Restricted Stock
covered by each Restricted Stock grant made under the Plan shall become freely
transferable by the Participant after the last day of the applicable Period of
Restriction.

 

8.5       Voting Rights. If the Committee so determines, Participants holding
Shares of Restricted Stock granted hereunder may be granted the right to
exercise full voting rights with respect to those Shares during the Period of
Restriction.

 

8.6       Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Stock Awards granted
hereunder may, if the Committee so determines, be credited with dividends paid
with respect to the underlying Shares while they are so held; provided that, any
dividends with respect to the Restricted Stock or Stock Awards shall not be paid
to the Participant until the Shares of Restricted Stock or Stock Awards to which
the dividends relate vest. If any Shares of Restricted Stock or Stock Awards are
forfeited, the Participant shall have no right to the dividends related to the
forfeited Shares.

 

8.7       Stock Award. The Committee may grant and award Shares to a Participant
that are not subject to Periods of Restrictions and which may be subject to such
conditions or provisions as the Committee determines.

 

Article 9. Restricted Stock Units, Performance Units, Performance Shares, and
Cash-Based Awards

 

9.1       Grant of Restricted Stock Units, Performance Units, Performance Shares
and Cash-Based Awards. Subject to the terms of the Plan, Restricted Stock Units,
Performance Shares, Performance Units, and/or Cash-Based Awards may be granted
to Participants in such amounts and upon such terms, and at any time and from
time to time, as shall be determined by the Committee.

 

9.2       Award Agreement. At the Committee’s discretion, each grant of
Restricted Stock Units, Performance Shares, Performance Units and Cash-Based
Awards may be evidenced by an Award Agreement that shall specify the initial
value, the duration of the Award, the performance measures and/or service
requirements, if any, applicable to the Award, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.

 

 12





 

 

 

9.3       Value of Performance Units/Shares and Cash-Based Awards. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Restricted Stock Unit and Performance Share
shall have an initial value equal to the Fair Market Value of a Share on the
date of grant. Each Cash-Based Award shall have a value as may be determined by
the Committee. The Committee shall set performance goals and/or service
requirements in its discretion which, depending on the extent to which they are
met, will determine the number and/or value of Restricted Stock Units,
Performance Units, Performance Shares and Cash-Based Awards that will be paid
out to the Participant. Generally, a Participant’s right to receive amounts
under a Restricted Stock Unit award shall be based on the Participant’s
satisfaction of a service requirement and such other terms and conditions that
the Committee may specify. Generally, a Participant’s right to receive amounts
under a Performance Unit, Performance Share or Cash-Based Award shall be based
on the satisfaction of a performance requirement and such other terms and
conditions that the Committee may specify. The Committee has full discretionary
authority to establish performance goals and/or service requirements, and a
performance goal may include a service requirement. For purposes of this Article
9, the time period during which the performance goals and/or service
requirements must be met shall be called a “Performance Period.”

 

9.4       Earning of Restricted Stock Units, Performance Units, Performance
Shares and Cash-Based Awards. Subject to the terms of this Plan and the Award
Agreement (if any), after the applicable Performance Period has ended, the
holder of Restricted Stock Units, Performance Units, Performance Shares or
Cash-Based Awards shall be entitled to receive payout on the number and value of
Restricted Stock Units, Performance Units, Performance Shares or Cash-Based
Awards earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding performance goals and/or
service requirements have been achieved. Unless otherwise determined by the
Committee, notwithstanding any other provision of the Plan, payment of
Cash-Based Awards shall only be made for those Participants who are Directors or
in the employ of the Company at the end of the Performance Period or, if none
has been specified, the end of the applicable award year.

 

9.5       Form and Timing of Payment of Restricted Stock Units, Performance
Units, Performance Shares and Cash-Based Awards. Payment of earned Restricted
Stock Units, Performance Units, Performance Shares and Cash-Based Awards shall
be as determined by the Committee and, if applicable, as evidenced in the
related Award Agreement. Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Restricted Stock Units, Performance Units,
Performance Shares and Cash-Based Awards in the form of cash or in Shares (or in
a combination thereof) that have an aggregate Fair Market Value equal to the
value of the earned Restricted Stock Units, Performance Units, Performance
Shares and Cash-Based Awards at the close of the applicable Performance Period.
Such Shares may be granted subject to any restrictions deemed appropriate by the
Committee. No fractional shares will be issued. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

 

Unless otherwise provided by the Committee, Participants holding Restricted
Stock Units, Performance Units, or Performance Shares may be entitled to receive
dividends or dividend units with respect to dividends declared on Shares
underlying such Awards. No dividends or dividend units with respect to the
Restricted Stock Units, Performance Units, or Performance Shares shall not be
paid to the Participant until the Restricted Stock Units, Performance Units, or
Performance Shares to which the dividends relate vest. If any Restricted Stock
Units, Performance Units, or Performance Shares are forfeited, the Participant
shall have no right to the dividends or dividend units related to the forfeited
Awards.

 

9.6       Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Restricted Stock Units, Performance Units, Performance Shares
and Cash-Based Awards may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, a Participant’s rights under such Awards shall be
exercisable during the Participant’s lifetime only by such Participant or such
Participant’s legal representative. Notwithstanding the foregoing, if provided
in a Participant’s Award Agreement, subject to the approval of the Committee,
Restricted Stock Units, Performance Units, Performance Shares and Cash-Based
Awards granted herein may be transferred pursuant to the terms of a domestic
relations order, official marital settlement agreement or other divorce or
separation instrument as permitted by applicable law, including Section 409A of
the Code, to the extent applicable.

 

 13





 

 

 

Article 10. Beneficiary Designation

 

The Committee may permit Participants under the Plan to name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. If a
beneficiary designation has not been made, or the beneficiary was not properly
designated (in the sole discretion of the Committee), has died or cannot be
found, all payments after death shall be paid to the Participant’s estate. In
case of disputes over the proper beneficiary, the Company reserves the right to
make any or all payments to the Participant’s estate.

 

Article 11. Deferrals

 

Subject to the requirements of Section 409A, the Committee may permit or require
a Participant to defer such Participant’s receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant by virtue of
the lapse or waiver of restrictions with respect to Restricted Stock, payment of
a Stock Award or the satisfaction of any requirements or goals with respect to
Restricted Stock Units, Performance Units/Shares and Cash-Based Awards. If any
such deferral election is required or permitted, the Committee shall, in its
sole discretion, establish rules and procedures for such payment deferrals
provided that such rules must comply with the requirements of Section 409A.

 

Article 12. Rights of Participants

 

12.1       Employment. Nothing in the Plan shall confer upon any Participant any
right to continue in the Company’s employ, or as a Director, or as a Consultant,
or interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or directorship at any time.

 

12.2       Participation. No Employee, Director or Consultant shall have the
right to be selected to receive an Award under this Plan, or, having been so
selected, to be selected to receive a future Award.

 

12.3       Rights as a Stockholder. Except as provided in Sections 8.5, 8.6 and
9.5, a Participant shall have none of the rights of a shareholder with respect
to shares of Common Stock covered by any Award until the Participant becomes the
record holder of such shares.

 

Article 13. Termination of Employment/Directorship/Consulting Relationship

 

Each Participant’s Award Agreement shall set forth the extent to which the
Participant shall have the right to such Participant’s outstanding Award(s)
following termination of the Participant’s employment or directorship or
consulting services with the Company. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreements
entered into with each Participant, need not be uniform among all Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.

 

 14





 

 

 

Article 14. Change in Control

 

14.1       Treatment of Outstanding Awards Other than Cash-Based Awards. In the
event of a Change in Control, unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, the treatment of non-Cash-Based
Awards shall be as specified in the applicable Award Agreement. Subject to such
applicable laws, rules and regulations, and unless the Committee specifies
otherwise in the Award Agreement:

  

(a)       Non-Cash-Based Awards will fully vest if: (i) the Awards are not
continued or assumed (e.g., the Awards are not equitably converted or
substituted for awards of a successor entity) in connection with the Change in
Control; or (ii) the Participant has a qualifying termination of his or her
service relationship (as defined in the Award Agreement) within two years
following the date of the Change in Control. In the event that non-Cash-Based
Awards to Participant are not so continued or assumed in connection with the
Change in Control or in the event of a qualifying termination of his or her
service relationship (as defined in the Award Agreement) within two years
following the date of the Change in Control, then upon such Change in Control or
such qualifying termination (as the case may be):

 

(i)       Any and all Options and SARs granted hereunder shall become fully
exercisable during their remaining term; and

 

(ii)       Any restriction periods and restrictions imposed on Restricted Stock
that are not performance-based shall lapse; and

 

(iii)       The target payout opportunities attainable under all outstanding
Awards of performance-based Restricted Stock, Performance Units and Performance
Shares shall be deemed to have been fully earned for the entire Performance
Period (s) as of the effective date of the Change in Control or such qualifying
termination. The vesting of all such Awards denominated in Shares shall be
accelerated as of the effective date of the Change in Control or such qualifying
termination and shall be paid out to the Participants within thirty (30) days
following the effective date of the Change in Control or such qualifying
termination based upon an assumed achievement of all relevant target performance
goals (such payment shall be in full satisfaction of the Award). Such Awards
denominated in cash shall be paid to the Participants in cash within thirty (30)
days following the effective date of the Change in Control or such qualifying
termination based on an assumed achievement of all relevant target performance
goals (such payment shall be in full satisfaction of the Award). Restricted
Stock Units shall be fully vested as of the effective date of the Change in
Control or such qualifying termination, and the full value of such an Award
shall be paid out to the Participants within thirty (30) days following the
effective date of the Change in Control or such qualifying termination.
Notwithstanding the foregoing, in the event that the Award is not so continued
or assumed in connection with a Change in Control, the payment of a Section 409A
Award will only be accelerated if the Change in Control also constitutes a
change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A and will not result in additional taxes under Section
409A.

 

14.2       Treatment of Cash-Based Awards. In the event of a Change in Control,
unless otherwise specifically prohibited under applicable laws, or by the rules
and regulations of any governing governmental agencies or national securities
exchanges, the treatment of Cash-Based Awards shall be as specified in the
applicable Award Agreement or resolutions adopted by the Committee. Subject to
such applicable laws, rules and regulations, unless the Committee shall provide
otherwise in the Award Agreement or resolutions adopted by the Committee:

 

 15





 

 

 

(a)       Cash-Based Awards will fully vest if: (i) the Awards are not continued
or assumed (e.g., the Awards are not equitably converted or substituted for
awards of a successor entity) in connection with the Change in Control; or (ii)
the Participant has a qualifying termination of his or her service relationship
(as defined in the Award Agreement) within two years following the date of the
Change in Control. In the event that the Cash-Based Awards granted to
Participants are not so continued or assumed or in the event of a qualifying
termination of the service relationship (as defined in the Award Agreement)
within two years following the date of the Change in Control, the vesting of all
outstanding Cash-Based Awards shall be accelerated as of the date of such event
(and, in the case of performance-based Cash-Based Awards, based on an assumed
achievement of all relevant target performance goals), and all Cash-Based Awards
shall be paid to Participants in cash within thirty (30) days following the
effective date of such event (such payment shall be in full satisfaction of the
Award). Notwithstanding the foregoing, in the event that the Cash-Based Awards
is not so continued or assumed in connection with a Change in Control, the
payment of a Cash-Based Section 409A Award will only be accelerated if the
Change in Control also constitutes a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company within the meaning of Section 409A and will not result in
additional taxes under Section 409A.

 

14.3       Code Section 280G. The acceleration or payment of Awards could, in
certain circumstances, subject the Participant to the excise tax provided under
Section 4999 of the Code. Notwithstanding any other provision of this Agreement
or any other plan, arrangement or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its Affiliates
to a Participant pursuant to the terms of this Plan or otherwise (“Covered
Payments”) constitute parachute payments (“Parachute Payments”) within the
meaning of Section 280G of the Code, as amended (the “Code”) and would, but for
this Section 14.3 be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the
Participant of the Covered Payments after payment of the Excise Tax to (ii) the
Net Benefit to the Participant if the Covered Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

 

In the event the Participant is party to an employment agreement or severance
plan that specifies which Covered Payments shall be reduced to result in the
Reduced Amount as provided in the previous paragraph, the terms of such
agreement or plan shall apply. If not, the Covered Payments shall be reduced in
a manner that maximizes the Participant’s economic position. In applying this
principle, the reduction shall be made in a manner that will not trigger taxes
under Section 409A of the Code, and where two economically equivalent amounts
are subject to reduction but payable at different times, the amount payable at
the later time shall be reduced first.

 

The application of the rules in Section 14.3 shall be made by the Company in its
sole discretion and any such determination shall be conclusive and binding on
the Participant.

 

14.4       Expenses. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by a Participant in
connection with any actual, threatened or contemplated litigation or legal,
administrative or other proceeding involving the provisions of Section 14.3,
whether or not initiated by the Participant.

 

 16





 

 

 

The reimbursements of such expenses and costs shall comply with the requirements
of Section 409A, which generally require (i) that the amount of expenses and
costs eligible for reimbursement during a calendar year may not affect the
expenses and costs eligible for reimbursement in any other taxable year; (ii)
the reimbursement of an eligible expense or cost is made on or before the last
day of the calendar year following the calendar year in which the expense or
cost was incurred; and (iii) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

Notwithstanding the foregoing, the Participant shall be solely responsible for
any amounts the Participant owes under Code Sections 4999 or 409A, and the
Company and the Committee shall have no liability for such amounts.

 

14.5       Cancellation of Underwater Options or SARs. In the event of a Change
in Control, in the case of any Option or Stock Appreciation Right with an
exercise price that equals or exceeds the price paid for a Share in connection
with the Change in Control, the Committee may cancel the Option or Stock
Appreciation Right without the payment of consideration therefor.

 

14.6       Termination, Amendment, and Modifications of Change-in-Control
Provisions. Notwithstanding any other provision of this Plan or any Award
Agreement provision, the provisions of this Article 14 may not be terminated,
amended, or modified on or after the date of a Change in Control to affect
adversely any Award theretofore granted under the Plan and any rights or
benefits provided to a Participant pursuant to this Article 14 without the prior
written consent of the Participant with respect to said Participant’s
outstanding Awards; provided, however, the Committee may terminate, amend, or
modify this Article 14 at any time and from time to time prior to the date of a
Change in Control.

 

Article 15. Amendment, Modification, Termination and Tax Compliance.

 

15.1       Amendment, Modification, and Termination. Subject to the terms of the
Plan, the Committee or the Board may at any time and from time to time, alter,
amend, suspend, or terminate the Plan in whole or in part.

 

15.2       Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Participant holding such Award;
provided that no consent is required for any amendment the Committee deems
necessary or appropriate to comply with applicable legal or tax requirements.

 

15.3       Shareholder Approval Required for Certain Amendments. Shareholder
approval will be required for any amendment of the Plan that does any of the
following: (a) permits the grant of any Option with an Option Price less than
the Fair Market Value of the Shares on the date of grant; (b) reduces the Option
Price of an outstanding Option by lowering the Option Price, by canceling an
outstanding Option and granting a replacement Option with a lower exercise
price, or by exchanging the outstanding Option with another stock-based or cash
Award; (c) permits the grant of any SAR with a grant price that is less than the
Fair Market Value of the Shares on the date of grant; or (d) reduces the grant
price of an outstanding SAR by lowering the grant price, by canceling an
outstanding SAR and granting a replacement SAR with a lower exercise price, or
by exchanging the outstanding SAR with another stock-based or cash Award.

 

 17





 

 

 

15.4       Compliance with Section 409A. It is intended that Awards under this
Plan are either exempt from Section 409A or are structured to comply with the
requirements of Section 409A. The Plan shall be administered and interpreted in
accordance with that intent. By way of example, the following rules shall apply:

 

·Any provision of the Plan that would conflict with the requirements of a
Section 409A Award shall not apply to a Section 409A Award.

 

·Any adjustment or modification to an Award shall be made in compliance with
Section 409A (e.g., any adjustment to an Option or SAR under Section 4.2 shall
be made in accordance with the requirements of Section 409A).

 

·For Section 409A Awards, all rights to amend, terminate or modify the Plan or
any Award are subject to the requirements and limitations of Section 409A.

 

·For Section 409A Awards, any payment or distribution that is triggered upon
termination or cessation of employment or a comparable event shall be
interpreted consistent with the definition of “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h).

 

·With respect to amounts payable under a Section 409A Award, in the event that a
Participant is a “specified employee” as defined in Section 409A, any amount
that is payable in connection with the Participant’s separation from service
shall not be paid prior to the date which is six months after the date the
Participant separates from service (or, if earlier, the date the Participant
dies). A Participant who is subject to the restriction described in the previous
sentence shall be paid on the first day of the seventh month after the
Participant’s separation from service an amount equal to the benefit that the
Participant would have received during such six month period absent the
restriction.

 

While the Company intends for Awards to either be exempt from or in compliance
with Section 409A, neither the Company nor the Committee shall be liable to any
person for the tax consequences of any failure to comply with the requirements
of Section 409A or any other tax consequences relating to Awards under this
Plan.

 

Article 16. Withholding

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan;
provided that the amount that is withheld, or may be withheld at the
Participant’s discretion, cannot exceed the amount of the taxes owed by the
Participant using the maximum statutory tax rate in the Participant’s applicable
jurisdiction(s). The Participant may satisfy, totally or in part, his
obligations pursuant to this Article by electing to have Shares withheld, to
redeliver Shares acquired under an Award, or to deliver previously owned Shares,
provided that the election is made in writing on or prior to (i) the date of
exercise, in the case of Options and SARs (ii) the date of payment, in respect
of Stock Awards, Restricted Stock Units, Performance Units, Performance Shares,
or Cash-Based Awards, and (iii) the expiration of the Period of Restriction, in
respect of Restricted Stock. Any election made under this Article shall be
irrevocable by the Participant and may be disapproved by the Committee at any
time in its sole discretion. If an election is disapproved by the Committee, the
Participant must satisfy his obligations pursuant to this paragraph in cash.

 

Article 17. Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the
business, stock and/or assets of the Company.

 

 18





 

 

 

Article 18. General Provisions

 

18.1       Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

18.2       Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

18.3       Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

18.4       Recoupment. Notwithstanding any other provisions in this Plan, the
Company may cancel any Award, require reimbursement of any Award by a
Participant, and effect any other right of recoupment of equity or other
compensation provided under the Plan in accordance with any Company policies
that may be adopted and/or modified from time to time (“Recoupment Policy”). In
addition, a Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Recoupment Policy. By accepting an Award, the Participant is
agreeing to be bound by the Recoupment Policy, as in effect or as may be adopted
and/or modified from time to time by the Company in its discretion (including,
without limitation, to comply with applicable law or stock exchange listing
requirements).

 

18.5       Securities Law Compliance. With respect to Insiders, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the Exchange Act, unless determined otherwise by
the Board. To the extent any provision of the Plan or action by the Committee
fails to so comply, it shall be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.

 

18.6       Listing. The Company may use reasonable endeavors to register Shares
allotted pursuant to the exercise of an Option with the United States Securities
and Exchange Commission or to effect compliance with the registration,
qualification, and listing requirements of any national securities laws, stock
exchange, or automated quotation system.

 

18.7       Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

18.8       No Additional Rights. Neither the Award nor any benefits arising
under this Plan shall constitute part of an employment contract between the
Participant and the Company or any Subsidiary or Affiliate, and accordingly,
subject to Section 15.2, this Plan and the benefits hereunder may be terminated
at any time in the sole and exclusive discretion of the Committee without giving
rise to liability on the part of the Company or any Affiliate for severance
payments.

 

 19





 

 

 

18.9       Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, to comply with provisions of laws in
other countries in which the Company, its Affiliates, and its Subsidiaries
operate or have Employees, the Committee, in its sole discretion, shall have the
power and authority to:

 

(a)       Determine which Affiliates and Subsidiaries will be covered by the
Plan or relevant subplans;

 

(b)       Determine which Employees employed outside the United States are
eligible to become Participants in the Plan;

 

(c)       Modify the terms and conditions of any Award granted to Participants
who are employed outside the United States;

 

(d)       Establish subplans, modified exercise procedures, and other terms and
procedures to the extent such actions may be necessary, advisable or convenient,
or to the extent appropriate to provide maximum flexibility for the
Participant’s financial planning. Any subplans and modifications to the Plan
terms or procedures established under this Section 18.9 by the Committee shall
be filed with the Plan document as Appendices; and

 

(e)       Take any action, before or after an Award is made, which the Committee
deems advisable to obtain, comply with, or otherwise reflect any necessary
governmental regulatory procedures, exemptions or approvals, as they may affect
this Plan, any subplan, or any Participant.

 

18.10       Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

18.11       Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, excluding any conflicts or choice of law,
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction.

 

 

20

 

 

 